DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Circo PN 4,677,614 in view of Hungerford et al PN 3,810,100.
In regards to claims 1, 9:  Circo teaches a high-speed real-time bus (15) system (Figure 1), comprising a plurality of node devices (13), wherein the plurality of node devices comprise a master node (node 13 in master mode device “One node will serve as master node and all other nodes as slave nodes” Abstract) and a plurality of slave node devices (“One node will serve as master node and all other nodes as slave nodes”); each node device comprises an input port (into Rec Modem Figure 2) and an output port (transmit); the output port of each of the node device is connected to the input port of another node device (“data to downstream device”) through a high-speed real-time bus (15), so that all the node devices (13) form an annularly connected topological structure (Loop L) through the high-speed real-time bus (13); the high-speed real-time bus (13) comprises one clock (“clock” abstract) and at least one data (data); the master node device (13 set as master) is configured to respectively send a bus clock signal and a data signal to the slave node device (13) of the next grade (next node in line) of the master node device in the 
In regards to claims 2, 10:  Applicants specification identifies the preprocessing module as the differential to single ended buffer 113, and the post processing module as the single ended to differential buffer 115.  Circo teaches the bus is differential “At each node 13, conventional converter means may be employed such as a modem MOD in conjunction with a receiver RVC as may be necessary as the case may be in any given embodiment in practice of the invention, to translate the voltage-signal levels on the serial data loop to the standard TTL voltage levels 
In regards to claims 3, 11:  Circo teaches “Each node communication controller 17 desirably employs a synchronous data link controller (SDLC) A25 to perform the complex interface function between serial data from and to the loop, and parallel data employed by the node user device UD, common memory CM, microprocessor MP, direct memory access controller DMAC, and microprocessor MP and associated program storage memory PM and scratchpad memory MM.” (Column 4 line 47 et. seq.).
In regards to claims 4, 12:  Circo teaches multiplying and dividing the clock as well as synchronizing (“The variable divide-by-forty counter VD40 provides not only the 1 MHz recovered clock RC, but also provides two additional recovered clock frequencies at its divide-by-twenty and divide-by-ten outputs, being respectively RC2 at 2 MHz and RC4 at 4 mhz.”).
In regards to claims 16, 18:  Circo teaches the bus is differential including dividing the clock by N.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Circo PN 4,677,614 in view of Hungerford et al PN 3,810,100. as applied to claim 1 above, and further in view of Yoshiyama PN 5,461,608.
In regards to claim 8:  Circo teaches slaves sending information to the master node but does not state this information includes a state of each node.  Yoshiyama teaches “The function .
Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Circo PN 4,677,614 in view of Hungerford et al PN 3,810,100. as applied to claim 1 above, and further in view of Seo et al PN 2006/0171352.
In regards to claims 17, 19:  Circo teaches the packet includes state flag, a destination addresses a control field, a source address, a data field a check sequence and an end field but does not also state have a frame ID field.  Seo et al teaches a packet including control field, destination address, source address frame ID and data field (Figure 4a).  It would have been obvious to include a frame ID because this would have allowed split transactions.

Allowable Subject Matter
Claims 5-7, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 5, 13:  Circo teaches generating a transmission clock. Hungerford et al teaches generating a transmission clock and transmitting it on a clock channel.  Circo shows the data frame that is transmitted at the clock frequency over the high speed real time bus with a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple ring networks are cited with Data and clock lines such as Buda et al 5,283,781 that teaches a ring bus 20 with a clock line 20b and a data line 20a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Paul R. MYERS/            Primary Examiner, Art Unit 2187